DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an optical particle counter is attached to the atmosphere analysis”.must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, it is not understood as to what is being referred to as “characterised in that an optical particle counter is attached to the atmosphere analysis” as the DETAILED DESCRIPTION fails to disclose or suggest these claimed limitation and thus renders the claim as indefinite.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, & 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated as best understood by Doherty et al. [PG. Pub. No.: US 2019/0170621 A1].
With regards to claim 1, Doherty discloses a device for examining an atmosphere (a variable temperature analytical instrument, ABSTRACT) comprising: an atmosphere analysis chamber (14, sample chamber analysis component, ¶0050); and a cryocooler (16, cryocooler, Fig. 1, ¶0050) which is thermally coupled to the atmosphere analysis chamber in order to cool the atmosphere analysis chamber (an analysis component having portions that are discretely thermally coupled to the temperature source, ¶0059), characterised in that an optical particle counter is attached to the atmosphere analysis. 
With regards to claim 2, Doherty discloses in that the atmosphere analysis chamber (14, sample chamber analysis component, ¶0052) has two inlets in particular arranged on opposite sides of the atmosphere analysis chamber (14 having two ports on opposite’s sides, Fig. 3).
With regards to claim 3, Doherty discloses in that the cryocooler has a cooling head (30, cold head, ¶0054) which is thermally coupled to the atmosphere analysis 
With regards to claim 4, Doherty discloses in that the device has a preferably closed outer chamber surrounding the atmosphere analysis chamber (14 is enclosed as illustrated in Fig. 3).
With regards to claim 5, Doherty discloses in that the outer chamber is under negative pressure (10, instrument is in a vacuum, ¶0007).
With regards to claim 6, Doherty discloses in that the cooling head (30) of the cryocooler is arranged inside the outer chamber (30 is arranged outside of 14, Fig. 3).
With regards to claim 7, Doherty discloses in that the cooling head of the cryocooler is thermally coupled to the atmosphere analysis chamber by means of one or more thermally conductive connections, wherein the one or more thermally conductive connections are preferably arranged within the outer chamber (13, conduit can be operatively engaged between components of instrument 10. Conduit 13 can be configured to convey fluids, electronics, thermally conductive elements, and/or mechanical elements as needed to provide working configurations of the instrument components, ¶0050). 
With regards to claim 10, Doherty discloses in that one or more heating elements are affixed or thermally coupled to the atmosphere analysis chamber (heat source with one or more of the conduits operatively engages, ¶0007 & ¶0053).
With regards to claim 11, Doherty discloses in that one or more heating elements are affixed or thermally coupled to the cooling head (additional conduits may also be provided that are bound by masses that are coupled to heat sources, ¶0062).
With regards to claim 12, Doherty discloses in that a shield is provided inside the outer chamber to reduce thermal radiation between a wall region of the outer chamber and a wall region of the atmosphere analysis chamber (component 150 can be configured to provide insulation during either heat or cold source 154 transfer between the two pressurized chambers, ¶0080).
With regards to claim 13, Doherty discloses in that the shield is thermally coupled to a cryocooler for its cooling (803, heat shield, ¶0080).
With regards to claim 14, Doherty discloses in that a sensor or analytical apparatus for analysing the atmosphere is arranged in or connected to the atmosphere analysis chamber (¶0055).
Allowable Subject Matter
Claims 8 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 8, the prior art does disclose or suggest the claimed wall of the outer chamber is made of stainless steel, aluminium or copper.
With regards to claim 9, the prior art does disclose or suggest the claimed atmosphere analysis chamber has a coating on the inner side and/or on the outer side.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852